DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

CMCS Informational Bulletin
DATE:

November 18, 2022

FROM:

Daniel Tsai, Deputy Administrator and Director
Center for Medicaid and CHIP Services (CMCS)

SUBJECT:

2023 SSI and Spousal Impoverishment Standards

This CMCS Informational Bulletin provides an update on the 2023 Supplemental Security Income
(SSI) and Spousal Impoverishment Standards.
Certain Medicaid income and resource standards are adjusted beginning each January in
accordance with changes in the SSI federal benefit rate (FBR) and the Consumer Price Index
(CPI). Many states offer, for example, categorical eligibility to individuals who are not receiving
SSI but who meet the financial eligibility requirements of the program, as authorized by section
1902(a)(10)(A)(ii)(I) of the Social Security Act (“the Act”). Similarly, most states have adopted
the “special income level” institutional eligibility category authorized under section
1902(a)(10)(A)(ii)(V) of the Act, the maximum income standard for which is 300% of the SSI
FBR. Additionally, certain eligibility standards relating to coverage of long-term services and
supports, including the home equity limitation in section 1917(f) of the Act and elements of the
spousal impoverishment statute in section 1924 of the Act, are increased each year based on
increases in the CPI for All Urban Consumers (CPI-U).
Included with this Informational Bulletin is the 2023 SSI and Spousal Impoverishment
Standards chart that displays the new standards. These standards are also available on Medicaid.gov
at https://www.medicaid.gov/medicaid/eligibility/spousal-impoverishment/index.html. States must
update their standards in accordance with this information for the changes that become effective on
January 1, 2023.
If you have any questions or need additional information, please contact Gene Coffey, Technical
Director, Division of Medicaid Eligibility Policy at 410-786-2234 or Gene.Coffey@cms.hhs.gov.

2023
SSI and Spousal Impoverishment Standards
Supplemental Security Income (SSI)

Individual
Couple

SSI Federal
Benefit Rate (FBR)

SSI Resource
Standard

Income Cap
Limit (300%)

Earned Income
Break Even Point

Unearned Income
Break Even Point

914.00
1,371.00

2,000.00
3,000.00

2,742.00
N/A

1,913.00
2,827.00

934.00
1,391.00

Substantial Gainful Activity (SGA) Limit:

1,470.00 (Blind SGA: 2,460.00)

CPI Increase for 2023
CPI Increase, Since September 1988:

8.2%
147.7%

Spousal Impoverishment
Minimum Monthly Maintenance Needs Allowance (MMMNA):

Effective 1-1-23 Unless Otherwise Noted

(Effective 7-1-22)

2,288.75
2,861.25
2,632.50

Maximum Monthly Maintenance Needs Allowance:

3,715.50

Community Spouse Monthly Housing Allowance:

686.63
858.38
789.75

(Effective 7-1-22)

Community Spouse Resources:
Minimum Resource Standard:
Maximum Resource Standard

29,724.00
148,620.00

Home Equity Limits:
Minimum:
Maximum:

Effective 1-1-23

688,000.00
1,033,000.00

All States (Except Alaska and Hawaii)
Alaska
Hawaii

All States (Except Alaska and Hawaii)
Alaska
Hawaii

